COREN LAW GROUP P.C.

Attorneys at Law

225 Union Street
Brooklyn, New York 11231

 

(212) 371-5800
scoren@corenlawgroup.com

May 1, 2019
VIA ECF
Honorable Brian M. Cogan
United States District Court, EDNY
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Santarella v. Schiller
Case No.: 19-cv-00826 (BMC)

Your Honor:

This letter is submitted to replace the letter submitted as Docket #17 in response to the
Order issued this date regarding the settlement agreement reached by the parties. The reason for
this replacement letter is that I inadvertently referred to a term of a non-judicial settlement which
is to remain confidential unless disclosure is required by the Court and I (with defense counsel’s
consent) request that Docket #17 be removed. This letter is intended to aid a court in determining
the reasonableness of proposed attorney's fees, Counsel provides the accompanying
contemporaneous billing records documenting the date, the hours expended, and the nature of
the work done by the undersigned. No other attorney worked on this matter on behalf of
Plaintiff.

Under the settlement, Plaintiff's counsel will receive the amount of $2,500.00. The
billing records show I have expended 16.9 hours working on the within matter. At my customary
hourly rate of $400.00, the reasonable and fair value of my time expended is $6,400.00. I have
incurred costs of $511.50. I have omitted 14.4 hours expended during the period 12/8/18 through
1/16/19 in pre-suit efforts to resolve Plaintiffs claims against defendant resulting from her
discharge from employment. These hours (valued at $5,760) are omitted from my statement of
work presented to the Court in deference to the fact that such work did not directly relate to the
litigation itself even though it was performed in pursuit of Plaintiffs claim. The point is I have
$12,160 of hourly time on this matter.

As stated in my previous submission, I have significant experience representing parties in
wage and hour litigation, having been admitted to practice in 1978 in the State of New York and
the United States District Courts for the Southern and Eastern Districts of New York. I later
gained admission to the United States Supreme Court, the United States Court of Appeals for the
Second Circuit and the United States Court of Claims. I have had long association with the
American Bar Association ("ABA"), the ABA Section of Labor and Employment Law and the
Honorable Brian M. Cogan May 1, 2019
United States District Court, EDNY Page two

ABA Litigation Section as well as the New York State Bar Association ("NYSBA") and the
NYSBA Labor Law Section.

I am a graduate of Cornell University's School of Industrial and Labor Relations. |
received my law degree from New York Law School where | served as law review Research
Editor. I also hold a Master of Laws degree in Labor Law from New York University and I have
has been published in a variety of commercial trade publications on issues involving labor law.

I have defended and prosecuted numerous FLSA, NYLL, NY prevailing wage, Davis
Bacon and other wage claims since the early days of my practice. In this Court, I am presently
counsel for the defendant employer in DeBono v. Riverview Restaurant, \:17-cv-03995 (FLSA
& NYLL claims) and in the Southern District, I recently completed representation of the
defendant employer in Muniz v. Re Spec Corp et al., Case No. 1:16-CV-02878-AT (FLSA &
NYLL claims).

An abbreviated list of some of the wage, labor and discrimination litigation in which I
have acted over the past 20+ years is as follows: Durak v. Enterprise, EDNY Case No. 07c¢v5360
(prevailing wages); Kolacz v. Enterprise Electrical Contracting, Inc., Sup. Ct., N.Y. Co. Index
No. 102574/05(prevailing wages), Lapinski v. Enterprise Elec., Sup. Ct., N.Y. Co. Index No.
600545/06 (prevailing wages), Brocket, et al. v. Delphi, Sup. Ct. NY Co. Index No.
106379/2006 (prevailing wages), Gawez et al. v. Inter-Connection Electric, Inc., Sup. Ct. Kings
Co. Index No. 34590/03(prevailing wages), Gutowski v. Scatena, Sup. Ct. Kings Co. Index No.
36614/99 (prevailing wages), Jn re: Interworks Systems Inc., et al., EDNY Bankruptcy No. 03-
84578 (FLSA), Torres v. DAF, Sup. Ct, NY Co., Index No. 17456/05 (prevailing wages),
Brockett, et al. v. Delphi Plumbing & Heating, Inc., NY Co. Index No. 106379/06 (prevailing
wages), Allen v. AJD Construction, NY Sup. Ct. Index No. 12095/0] (prevailing & FLSA wages),
Castillo v. Falcon Construction Corp., Bronx Co. Index No. 23497/01 (prevailing wages),
Christiansen v. G & F.A.S.T. Electric, Inc., Queens Co. Index No. 25772/98 (prevailing & FLSA
wages), Moran v. GTL Construction, SDNY Case No. 06cv168 (2007)(FLSA), Samborski et Al.
v. Linear Abatement Corp., SDNY Case No. CV-96-1405 (1996), Lollis v, Insurance Services
Office, Inc, SDNY 00 Civ. 7128 (race discrimination); Milowicki v. Michael Anthony
Contracting Corp., EDNY Case No. 06 cv 5584(FLSA); Kasparek vy. ABAX Inc., Sup. Ct. NY
Co. Index No. 600981/05 (prevailing wage); Mercado et al. v. Esco Construction, Sup. Ct. NY
Co. Index No. 602877/00 (prevailiing wage), Johnston V. Showroom Auto, EDNY Case No.: 15-
CV-6428 (disability discrimination); Bokina v. JAL Roofing Corp., Sup. Ct. NY Co. Index No.
601624/00(prevailing wages). In addition to these matter, I have handled dozens of
administrative wage and hour claims and audits before the US Department of Labor, NYS
Department of Labor, NYC Comptroller’s Office and other agencies.

As Plaintiff will receive a settlement of $10,000 in this case, attorneys fees of $2,500 in
this matter are reasonable at 25% of the case settlement. This is well within the range of fees
Honorable Brian M. Cogan May 1, 2019
United States District Court, EDNY Page three

typically awarded in cases in this Circuit. See Castaneda v. My Belly's Playlist LLC, No. 15 Civ.
1324 (JCF) (S.D.N.Y. Aug. 17, 2015) (awarding plaintiffs’ attorneys a contingency fee of one-
third to account for risks in litigation); see also Calle v. Elite Specialty Coatings Plus, Inc., 2014
U.S. Dist. LEXIS 164069 at *9 (E.D.N.Y. Nov. 19, 2014) ("A one-third contingency fee is a
commonly accepted fee in this Circuit.").

In light of the nature of the issues herein, the number of hours expended in this action,
and the negotiations necessary to reach the agreed-upon settlement, Plaintiff's counsel's
requested award is reasonable. See Alleyne v. Time Moving & Storage Inc., 264 F.R.D. at 60; see
also McDaniel v. Cnty. of Schenectady, 595 F.3d 411 , 417 (2d Cir. 2010). Additionally, Plaintiff
has already agreed to the fee provided for in the settlement.

The Court’s attention is appreciated in advance.

 

SMC/Ik
encl
Case 1:19-cv-00826-BMC Document 18

Coren Law Group P.C.

225 Union Street

Brooklyn, NY 11231
212-371-5800

Susan Santarella

190 Knickerbocker Rd Apt 3
Englewood, NJ 07631

Santarella & Jeffrey Schiller, M.D.

For services rendered between

January 22, 2019 and May 01, 2019

Time Entries

Securely pay online with your credit card
https://coren-law-group-pce1.mycase.com/xc2jmm8a

Filed 05/01/19 Page 4 of 5 PagelD #: 62

Balance $6,911.50
Invoice # 00204
Invoice Date April 29, 2019

Payment Terms
Due Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date EE Activity Description Rate Hours Line Total
01/22/2019 sc Email from & to S. Santarella $400.00 0.3 $120.00
Drawing. of Federal Court Complaint, research, emails to S
01/31/2019 sc Preparation & a ; ‘ $400.00 3.5 $1,400.00
: Santarella
Review
ozio4/2019 | SC Finalize Damages Calculation & Federal Complaint; emails $400.00 23 $900.00
to A. Paykin & S. Santarella
02/05/2019 sc Email from & to A. Paykin, Esq.; call to S. Santarella $400.00 0.3 $120.00
02/06/2019 sc Email with A. Paykin, Esq., & S. Santarella $400.00 0.3 $120.00
02/11/2019 sc Finalize Summons, Complaint, Civil Cover Sheet; file $400.00 15 $600,00
documents with Federal Court
02/12/2019 |SC | Review Court Notices received; download signed $400.00 0.3 $100.00
Summons
02/15/2019 Sc Email to Supreme Judicial Service $400.00 0.2 $80.00
with D. Klein, Esq.; call to S. Santarella; file
1 | I : 400. , 240.
03/05/2019 Sc Telephone Calls Affidavit of Service with Court $400.00 0.6 $240.00
03/19/2019 Sc Telephone Call with D. Klein, Esq. $400.00 0.3 $100.00
03/21/2019 sc Telephone Calls from D, Klein, Esq.. & to S. Santarella $400.00 0.3 $120.00
03/21/2019 sc Telephone Call conference call with D. Klein, Esq. & S. Santarella $400.00 0.3 $120.00
03/22/2019 |sc  |Telephone Calls | With D. Klein, Esa. & S.Santarella; emall to D. $400.00 0.4 $160.00
Klein, Esq., file review

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

   
 

  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

  

   

 

 

 

 

 

 

 

 

 

 

 

 

03/26/2019 |SC Telephone Call from D. Klein, Esq. $400.00 0.4 $40.00

04/02/2019 sc Review Documents Setilement Agreement & Stipulation; emails from & $400.00 0.5 $200.00
Received to D. Klein,Esq.

o4os2019 «(| Sc Review a settlement agreement; email to D. Klein, $400.00 1.3 $520.00

04/10/2019 sc Email from & to D. Klein, Esq. $400.00 0.2 $80.00
Drafting,

04/10/2019 | SC Preparation & of Letter to Judge Cogan (Fairness Letter) $400.00 0.5 $200.00
Review

04/11/2019 | SC Email from & to D. Klein, Esq. $400.00 0.1 $40.00
Drafting, . .

0411/2019 {SC | Preparation & of adjournment request letter to Judge Cogan; $400.00 0.3 $120.00

i email to D. Klein, Esq.

Review

04/11/2019 |SC Letter to Judge Cogan; emails with D. Klein, Esq. $400.00 0.3 $120.00

tt two setilement agreements & Fairness Letter;

4/22/201 400. . 0.
oa2zi2019 | SC Finalize telephone discussion with D. Klein, Esq. $400.00 18 $600.00
o4zar2019 «SC File Court Review Documents Received, execute settlement $400.00 08 $300.00

Documents stipulation

‘Nor-billable Time Entries:
01/28/2019 | SC Email to & from S. Santarella 3 $108.00
01/29/2019 | SC Email to & from S. Santarellla ‘ CS $209 00
Totals: 16.8 $6,400.00

Expenses

02/11/2019 | SC Court Filing Fee $400.00 1.0 $400.00
03/11/2019 | SC Process Server $111.50 1.0 $111.50
Expense Total: $511.50
Time Entry Sub-Total: $6,400.00
Expense Sub-Total: $511.50
Sub-Total: $6,911.50
Total: $6,911.50
Amount Paid: $0.00
Balance Due: $6,911.50

 

 

 

 

 
